Title: Joseph Delaplaine to Thomas Jefferson, 3 October 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          Dear sir,  Philadelphia October 3d 1814
          I duly received your favour of the 28h of August, enclosing your outline of the engraved portrait of Columbus in the work of De Bry.
          I beg you to accept my sincere thanks for your kindness in giving me such satisfactory information respecting the authenticity of the Portraits of Columbus. I will avail myself of it & when an opportunity occurs will cause a drawing to be taken from that the picture in your possession.
          I would have had the pleasure of replying to your favour earlier, but I have been waiting for a reply to my letter to Mr Stuart on the subject of your portrait, in the hope of giving you a favourable account of the result of our respective applications to him. I am sorry, very sorry, to inform you that he has not even noticed my letter.
          I am anxious to have an engraving of your portrait, & I beg of you to consider what steps you will take for the accomplishment of this object.
          Others, it is well known, have been treated by Mr Stuart precisely in the same manner, and many gentlemen are impressed with a perfect belief that neither you nor myself, will ever be able to prevail upon him to place in your hands that which is your own & which it is so unjust to with-hold.
          I should greatly regret to be compelled to suspend my work,  in consequence of not receiving your portrait, and I therefore take the liberty of knowing from you whether you will authorize me by power of Attorney to obtain it.
          I enclose you an engraved portrait of the President & request your opinion of it.
          Hoping to receive an early answer, I remain
          Dear sir, with great regard your very obed. sevtJoseph Delaplaine
        